Citation Nr: 1726861	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the adjustment of education award benefits for credit hours taken by the Veteran in the fall of 2008 was proper.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from November 1994 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Muskogee Education Center.  

The matter was remanded by the Board in January 2011 for additional development.  The matter is now back before the Board. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required


REMAND

This matter was remanded in January 2011 for additional development, to include obtaining the Veteran's complete claims file.  The RO was specifically instructed to contact Folsom Lake College and request all records associated with the Veteran's enrollment.  The remand further instructed the RO to readjudicate the claim and issue a supplemental statement of the case (SSOC) if the claim remained denied.  Review of the evidentiary record reveals that none of these directives have been complied with. 

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA education file with his electronic claims folder.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2.  Contact Folsom Lake College and request that all records associated with the Veteran's association with the school in the fall of 2008 be obtained.  These records should include, but not be limited to, transcripts, enrollment forms/requests, billing records, change of program/place of training request forms, etc. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


